United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant (Widow of K.R.)
and
DEPARTMENT OF THE TREASURY, U.S.
CUSTOMS SERVICE, International Falls, MN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Charles M. Cochrane, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-73
Issued: April 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 9, 2008 appellant, through counsel, filed a timely appeal from an April 9,
2008 merit decision of the Office of Workers’ Compensation Programs, denying compensation
for death benefits and a July 11, 2008 nonmerit decision denying reconsideration. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the employee’s death on November 27, 1999 was causally
related to his accepted employment injuries; and (2) whether the Office properly denied
appellant’s request for further merit review pursuant to 5 U.S.C. § 8128(a). On appeal, appellant
contends that the impartial medical examiner’s report is not entitled to special weight because
appellant was not involved in this selection, the statement of accepted facts was improper and the
medical record provided was incomplete.

FACTUAL HISTORY
The Office accepted that the employee, then a 50-year-old customs inspector, sustained a
lumbosacral strain, right cervical radiculopathy, cervical discectomy and a cervical fusion at
C5-6 as a result of a December 3, 1983 employment incident, when he was thrown into the front
corner of a van during an automobile accident and a December 12, 1984 employment incident,
occurring while the employee was climbing across a drawbar of two railroad cars to perform an
inspection. The record reveals that the employee underwent two cervical fusions at C5-6 and
subsequently experienced a myocardial infarction, which resulted in coronary artery bypass
surgery and a cerebrovascular event.
On October 21, 1985 the employee was placed on the periodic rolls and received
appropriate compensation benefits.
By letter dated January 19, 2000, appellant notified the Office of the employee’s death on
November 27, 1999 and requested forms for survivor benefits.
On March 6, 1999 appellant filed a claim for death benefits (Form CA-5). A copy of the
employee’s death certificate, signed December 13, 1999, listed aspiration pneumonia as the
cause of death. Appellant also provided a copy of her March 6, 1954 marriage certificate and a
December 9, 1999 receipt from a funeral home, totaling $7,819.11.
In a medical report dated February 1, 2000, Dr. A. Marc Gorden, Board-certified in
family medicine, opined that the employee’s aspiration pneumonia was secondary to
complications arising out of two spinal fusion surgeries in 1985. He stated that three weeks after
the second spinal fusion, the employee sustained an acute myocardial infarction, leading to
coronary artery bypass surgery. Three days following the coronary surgery, the employee
sustained a cerebral vascular accident and, while still in the hospital, developed severe
aspirational pneumonia. Dr. Gorden maintained that the employee continued to develop
recurrent problems for the 14 years after the second cervical spinal fusion, including pulmonary
fibrosis, chronic pulmonary obstructive disease (COPD), severe right hemiparesis, subsequent
cerebral hemorrhage and arteriosclerotic heart disease.
By letter dated August 25, 2000, the Office notified appellant of deficiencies in her claim
and requested that she provide additional information.
In an October 2, 2000 medical report, Dr. Gorden opined that the employee’s myocardial
infarction, which was sustained three weeks after the second cervical fusion, was likely related to
the physical stress and the hypercoagulation state postsurgery and the complications and physical
deterioration due to the cervical fusions caused subsequent medical problems. He opined, with a
high degree of medical probability, that had the employee not required the cervical fusions, many
of his subsequent medical problems leading to his demise on November 27, 1999 would not have
developed to the same degree.
On May 1, 2001 the Office referred the employee’s file and a statement of accepted facts,
to Dr. Charles V. Mattingly, a Board-certified internist, for a second opinion evaluation
regarding whether the his medical conditions, including coronary artery disease, myocardial

2

infarctions with post bypass surgery, cerebral accidents, chronic lymphocytic leukemia, COPD
and aspirational pneumonia, were causally related to his employment and whether the
employee’s death was causally related to his accepted work conditions.
In a medical report dated May 17, 2001, Dr. Mattingly briefly described the employee’s
medical conditions and opined that his back injury was not the cause of the subsequent heart or
lung problems, leukemia or stroke. He stated that no specific employment or work activity leads
to the development of coronary atherosclerosis or stroke. Rather, the prime cause of coronary
artery disease and cerebral atherosclerosis are the major risk factors, including increasing age,
male, hypertension, elevated blood lipids, smoking, diabetes and a family history of coronary
heart disease. Dr. Mattingly maintained that the employee fit well into the profile for having
coronary heart disease and concluded that, based on a reasonable degree of medical probability,
the employee’s heart problems, stroke and aspirational pneumonia were not a direct and
proximate result of his employment.
By decision dated May 29, 2001, the Office denied death benefits finding that the weight
of the medical evidence lied with Dr. Mattingly, who provided rationale to support his medical
conclusion and was an expert in the relevant field.
In a September 10, 2001 medical report, Dr. Gorden opined that the Office, in denying
benefits, overlooked the fact that the employee’s cervical spinal injuries and subsequent
surgeries contributed to a significant decline in his general physical condition. He concluded
that, while the employee’s myocardial infarction could arguably be due to family history, based
on the sequence and timing of events, he believed that the neck injuries and cervical fusions
substantially contributed to his severe disability and subsequent demise.
On June 21, 2001 appellant, through counsel, filed a request for an oral hearing before a
hearing representative.
By decision dated October 2, 2002, the hearing representative determined in a
preliminary review that the case was not in posture for decision as a conflict of medical opinion
existed requiring resolution by an impartial medical examiner.
On November 6, 2002 the Office referred the record to Dr. David A. Berman, a Boardcertified cardiologist and internist, along with a statement of accepted facts, for an impartial
medical opinion to resolve the conflict regarding the relationship of the employee’s death to his
accepted conditions.
In a letter dated November 6, 2002, appellant’s counsel requested participation in the
selection of the impartial medical examiner. By letter dated November 20, 2002, the Office
notified appellant that she did not provide any reason for participating in the selection of the
impartial medical examiner and invited her to provide a valid reason, in writing, if she objected
to the selection of Dr. Berman. In a December 30, 2002 letter, appellant’s counsel contended
that the reason for the request was that she had a right under the law to participate in the
selection process.
In a November 21, 2002 medical report, Dr. Berman described the employee’s medical
history, noting that he did not have access to medical records regarding the myocardial infarction
3

or the triple coronary bypass graft surgery on November 22, 1985. He opined that there was no
evidence to suggest that the cervical injuries were a precipitating factor for the employee’s
myocardial infarction, but rather this condition was due to preexisting coronary disease and risk
factors, including sex, smoking history and positive family history. Dr. Berman stated that the
myocardial infarction was due to a rupture of an arteriosclerotic plaque with subsequent
thrombosis leading to infarction of the muscle supplied by the artery. Due to the absence of any
significant complication from the surgery and given the time period of four weeks following the
second operation, Dr. Berman did not find that the surgery was a causative or aggravating factor
for the myocardial infarction. Further, Dr. Berman opined that the COPD, cerebral infarction,
chronic lymphocytic leukemia and aspirational pneumonia were not work related, but rather due
to underlying medical problems.
By decision dated December 23, 2002, the Office denied death benefits on the grounds
that Dr. Berman’s report was given special weight, due to his status an impartial medical
examiner and thus, the medical evidence did not establish that the employee’s death was causally
related to his accepted work conditions.
On January 27, 2003 appellant, through counsel, requested an oral hearing before a
hearing representative.
In a medical report dated February 19, 2002, Dr. Gorden stated that the employee did not
fully recover after his second cervical surgery and developed chest pain leading to cardiac bypass
surgery. He stated that only a short time following the cerebrovascular accident the employee
developed significant aspiration pneumonia, which caused pulmonary fibrosis and chronic
obstructive lung disease. Dr. Gorden opined that the pneumonia was due primarily to the
decreased reflexes and decreased sensorium following the neurological event. He concluded that
the employee’s problems were a cascade of events stemming from his cervical surgeries.
On May 13, 2003 appellant’s counsel argued before an Office hearing representative that
Dr. Berman did not have a complete medical record on which to base his medical report.
By decision dated August 5, 2003, the hearing representative remanded the case, finding
that Dr. Berman did not have complete medical records and thus his report could not carry the
weight of medical evidence. She ordered the Office to submit a complete medical file to
Dr. Berman for a supplemental report.
On June 21, 2004 the Office referred the employee’s case to Dr. Berman for a
supplemental report.
In a June 30, 2004 medical report, Dr. Berman discussed additional medical evidence not
included in his previous report, however, he opined that there was still no evidence that the
employee’s coronary heart disease, myocardial accident, chronic lymphocytic leukemia, COPD
or aspirational pneumonia were related to the work-related injuries and cervical fusion surgery.
He stated that the idea of a hypercoagulable state was speculative and unsupported by the record.
Dr. Berman opined that the major cause of the coronary disease was the significant risk factors,
including age, sex, previous coronary disease, smoking and positive family history. He
concluded that nothing in the record supported the idea that the prior surgery contributed to the

4

event and, further, the time interval between the surgery and the heart attack argued against a
causative relationship.
By decision dated August 3, 2004, the Office affirmed the denial of death benefits,
finding that the weight of the medical evidence rested with Dr. Berman, in his capacity as an
impartial medical examiner.
On September 15, 2004 appellant, through counsel, requested an oral hearing before a
hearing representative. This hearing took place on December 29, 2004.
By letter dated February 15, 2005, appellant, through counsel, challenged the weight of
Dr. Berman’s medical reports, claiming she was not provided an opportunity to participate in his
selection, the statement of the accepted facts were inadequate, the medical opinion was not fully
rationalized and he did not have access to all medical records. Appellant further argued that the
forthcoming medical report of Dr. James Zavoral, a Board-certified pediatrician, was of greater
weight as he reviewed all medical records and provided rationalized medical findings.1
In a medical report dated October 21, 2004, Dr. Zavoral discussed the employee’s
medical history, noting that he had incomplete information concerning treatment for his coronary
disease, diabetes and hypertension. He opined that, while the employee did fit the profile for
high risk of heart disease, this disease was further aggravated by the pain and recurrent cervical
fusions. Dr. Zavoral stated that, ultimately, the aggravation of the work injuries provided a great
deal of stress to the employee’s heart and was responsible for the myocardial infarction and
stroke post bypass. He cited morbidity and mortality statistic for postsurgical patients, opined
that the time period of under a month following the second operation was statistically related as
an aggravating factor for subsequent myocardial infarction.
In a medical report dated December 28, 2004, Dr. Zavoral discussed supplemental
medical records provided by appellant. He stated that there was a high risk for heart disease,
however, he believed that the work-related injuries were a substantive and aggravating cause of
the employee’s cardiovascular issues with subsequent myocardial infarction, a cerebrovascular
accident after the first bypass and ultimately death from aspirational pneumonia.
By decision dated March 31, 2005, the hearing representative affirmed the denial of death
benefits on the grounds that Dr. Berman’s medical opinion was sufficient to be given special
weight, as it was well rationalized and based on a complete medical and factual background. She
further noted that appellant did not have an unqualified right to participate in the selection of the
impartial medical examiner and never set forth a valid reason for participating nor gave a valid
objection to the selection of Dr. Berman.
On December 27, 2005 appellant, through counsel, filed a request for reconsideration on
the merits.
By decision dated March 30, 2006, the Office denied modification finding that the
October 21 and December 28, 2004 medical reports by Dr. Zavoral did not provide rationalized
1

Appellant also included a copy of Dr. Zavoral’s curriculum vitae.

5

medical opinion sufficient to support a causal relationship between the employee’s death and his
work injuries.
On December 18, 2006 appellant, through counsel, filed a request for reconsideration on
the merits.
In an October 31, 2006 medical report, Dr. Zavoral opined that the employee’s work
injuries and cervical neck fusions were the cause of the myocardial infarction and subsequent
cerebrovascular accident. He stated that the stress of any operation, particularly one involving
the cervical neck, which requires immobility and a great deal of pain, places cardiovascular
stress on the heart, metabolically causing epinephrine surges, transfusions, hypertension and
often glucose and coagulation and perfusion factors that can be etiologically related to heart
attacks. Further, Dr. Zavoral, citing to the Annals of Thoracic Surgery, described the result of
undergoing coronary artery bypass, including nonpulsatile blood flow and an increase of
inflammation factors and coagulation changes due to arteries lacking a relaxing phase, which can
lead to cerebrovascular accidents and nervous system damage. He reported that the survival rate
for patients sustaining a cerebrovascular accident subsequent to coronary artery bypass surgery
decreased 67 percent at one year and 47 percent at five years. Dr. Zavoral further opined that the
employee’s young age of 48 and the short time period between the second cervical fusion and the
myocardial infarction support his conclusion that the myocardial infarction and cerebrovascular
event were a result of the accepted cervical fusions.
By decision dated February 7, 2007, the Office denied modification on the grounds that
Dr. Zavoral did not include any objective findings of medical evidence to support his opinion.
Thus, the weight of the medical evidence continued to rest with Dr. Berman, who determined
that appellant’s death was unrelated to his employment injuries.
In a February 7, 2008 medical report, Dr. Zavoral opined that the employee was too
young to die of a heart attack and stroke without the intervening occupation damage causing his
cervical neck disease. He stated that the stress of a significant operation, such as a cervical
fusion and coronary artery bypass, requires immobility, great pain, cardiovascular stress,
hyperfusion of the brain, hypertension, issues with carbohydrate metabolism, elevation and
lowering of blood sugars and micro and macro perfusion facts. Dr. Zavoral opined that the
temporal connection, between the surgeries, myocardial infarction, bypass and subsequent stroke
and the stress of the cervical fusion are considered objectively in all medical literature to be
related to the surgical morbidity and mortality of a major operation.
On February 11, 2008 appellant, through counsel, filed a request for reconsideration of
the merits.
By decision dated April 9, 2008, the Office denied modification on the grounds that the
weight of the medical evidence continued to rest with Dr. Berman.
On May 27, 2008 appellant, through counsel, filed a request for reconsideration on the
merits. Appellant contended that Dr. Berman’s medical report was not entitled to special weight
as his report was not based on complete medical records and his medical opinion was not fully
rationalized.

6

By decision dated July 11, 2008, the Office denied reconsideration of the merits on the
grounds that appellant did not submit relevant evidence or present legal contentions not
previously considered.
LEGAL PRECEDENT -- ISSUE 1
The mere fact that the employee was receiving compensation benefits prior to his death
does not afford a basis for an award of death benefits.2 Appellant has the burden of proving by
the weight of the reliable, probative and substantial evidence that the employee’s death was
causally related to his federal employment. This burden includes the necessity of furnishing
medical opinion evidence of a cause and effect relationship based on a proper factual and
medical background.3
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.4 Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant,5 must be one of reasonable medical certainty6 and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
Section 8123(a) of the Federal Employees’ Compensation Act8 provide that, if there is a
disagreement between the physician making the examination for the United States and physician
of the employee, the Secretary shall appoint a third physician who shall make an examination. It
is well established that, when a case is referred to an impartial medical specialist for the purpose
of resolving a conflict, the opinion of such specialist, if sufficiently rationalized and based on a
proper factual and medical background, must be given special weight.9
ANALYSIS -- ISSUE 1
The Office accepted that the employee sustained a lumbosacral strain, right cervical
radiculopathy, cervical fusion and cervical discectomy at C5-6 resulting from his December 3,
2

Francis J. Herring (George F. Herring), 32 ECAB 734 (1981).

3

Kathy Marshall (Dennis Marshall), 45 ECAB 827, 832 (1994); Timothy Forsyth (James Forsyth), 41 ECAB
467, 470 (1990).
4

See Naomi A. Lilly, 10 ECAB 560, 572-573 (1959).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

5 U.S.C. § 8123(a).

9

Gloria E. Godfrey, 52 ECAB 486 (2001).

7

1983 and December 12, 1984 employment injuries. The employee subsequently sustained a
heart attack, underwent coronary bypass surgery and sustained a stroke, which lead to other
medical complications. The issue is whether appellant established that the employee’s death was
causally related to his accepted conditions. The Board finds that appellant did not meet her
burden of proof.
The employee died on November 27, 1999. The death certificate listed aspiration
pneumonia as the cause of death. In medical reports dated February 1 and October 2, 2000,
Dr. Gorden opined that the employee’s death from aspiration pneumonia was a result of general
deterioration stemming from the accepted cervical fusions, which resulted in a heart attack,
stroke and other medical complications. The Office referred the record to Dr. Mattingly for a
second opinion. In a May 1, 2000 medical report, Dr. Mattingly concluded that the employee’s
heart problems, stroke and aspirational pneumonia were not a result of the accepted cervical
injuries, but rather due to the employee’s major risk factors, including age, sex, hypertension,
elevated blood lipids, smoking, diabetes and a family history of coronary heart disease.
In an October 2, 2002 decision, a hearing representative determined that a conflict of
medical opinion existed between Drs. Gorden and Mattingly. The Office then properly referred
the record and a statement of accepted facts to an impartial medical examiner, Dr. Berman, a
Board-certified cardiologist, to resolve the conflict, pursuant to 5 U.S.C. § 8123(a).
In a November 21, 2002 medical report, Dr. Berman found that the employee’s death was
related to preexisting coronary disease and other risk factors. He cited the absence of
complications from the cervical surgeries and the substantial time in between the second surgery
and the myocardial infarction as evidence that the employee’s ensuing complications and
eventual death were unrelated to his employment injuries. Dr. Berman further noted that he did
not have access to a complete medical record, specifically medical reports relating to the
myocardial infarction or triple coronary bypass graft surgery.
By decision dated August 5, 2003, an Office hearing representative found that
Dr. Berman did not have access to a complete medical record. She properly remanded the case
and ordered the Office to submit a complete medical file to Dr. Berman for a supplemental
report.10
In a June 30, 2004 supplemental medical report, Dr. Berman opined that the employee’s
death was unrelated to his cervical injuries. He found that the major cause of the coronary
disease was significant risk factors, including age, sex, previous coronary disease, smoking and
positive family history. Dr. Berman noted Dr. Gorden’s contentions that the employee
experienced a hypercoagulable state, finding that this was speculative and unsupported by the
record. He opined that there was nothing in the record to support that the employee’s death was
10

The report of an impartial medical specialist is only entitled to special weight when it is well rationalized and
based on a proper factual background. Where the Office secures an opinion from an impartial medical specialist for
the purpose of resolving a conflict in medical opinion evidence and the opinion from such specialist requires
clarification or elaboration, the Office has the responsibility to secure a supplemental report from the impartial
specialist for the purpose of correcting the defect in the original report. See Nancy Lackner (Jack D. Lackner),
40 ECAB 232 (1988).

8

related to his cervical injuries and further, the time interval between the heart attack and the
surgery argued against causation.
The Board finds that Dr. Berman’s medical report was well rationalized and based on a
complete medical record and proper statement of accepted facts. Thus, his conclusion, that the
employee’s accepted injuries were not the cause of his eventual death, is afforded special
weight.11
Appellant subsequently submitted a February 19, 2002 medical report by Dr. Gorden,
who opined that the employee did not fully recover from his second cervical fusion and only a
short time after the surgery experienced a heart attack and stroke, leading to pneumonia. The
Board finds that Dr. Gorden’s subsequent report was not sufficient to overcome the special
weight afforded to Dr. Berman’s report, as he was on one side of the resolved conflict and did
not provide any new rationale to support his opinion on causation.12
Appellant further provided medical reports dated October 21 and December 28, 2004,
October 31, 2006 and February 7, 2008 by Dr. Zavoral, who opined that the employee’s cervical
injuries and cervical fusions were an aggravating cause of the subsequent heart attack, stroke and
pneumonia, precipitating his death. Dr. Zavoral stated that the stress of any operation,
particularly a cervical fusion would place stress on the heart, which is etiologically related to
heart attacks. He further stated that the time between the cervical fusion, coronary bypass and
stroke was significant based on morbidity statistics and the employee’s young age.
The Board finds that Dr. Zavoral’s medical reports not of equal weight to those of
Dr. Berman’s and, thus, are insufficient to create a new conflict of medical opinion. Dr. Zavoral
premised most of his opinion on probabilities, citing to literature and statistics, rather than
objective facts in the employee’s medical record. He speculatively referred to the medical
records and supported his opinions primarily with statistical probabilities, thus his reports are of
diminished probative value.13 Further, Dr. Zavoral did not provide a fully rationalized chain of
causation between the cervical injuries and the employee’s death. While he discussed at length
the connection between the cervical surgeries and subsequent heart attack and stroke, he failed to
relate these conditions to the employee’s pneumonia or eventual death.14 Moreover, Dr. Zavoral
is Board-certified in pediatrics and not a relevant specialty, thus his reports are not of equal
weight to those of Dr. Berman, a Board-certified cardiologist.15 Therefore, Dr. Berman’s

11

See Gloria E. Godfrey, supra note 9.

12

A physician on one-side of a conflict in medical opinion that is resolved by an impartial medical examiner
cannot come back and create a new conflict without submitting new rationale or medical evidence to support his
opinion. See Dorothy Sidwell, 41 ECAB 857 (1990).
13

Medical opinions which are speculative in nature are of limited probative value on the issue of causal
relationship. See Jennifer Beville, 33 ECAB 970 (1982).
14

See Francis J. Herring (George F. Herring), supra note 2.

15

The opinion of a physician who has special training and knowledge in a specialized medical field has greater
probative value than the opinion of an individual who is not a specialist. See Earl J. Mills, 12 ECAB 462 (1961).

9

opinion, that the employee’s death was unrelated to his employment conditions, remains the
special weight of the medical evidence.
The Board notes appellant’s objection to the special weight given to Dr. Berman’s
medical reports because she did not participate in his selection. As correctly stated in the
March 31, 2005 decision of the hearing representative, appellant is not provided an unqualified
right to participate in the selection of an impartial medical examiner.16 Under Office procedures,
a claimant who asks to participate in the selection of an impartial medical examiner or who
objects to the selected physician must provide a valid reason.17 By Office letter dated
November 20, 2002, appellant was invited to provide a valid, written, reason for participation in
the selection process. The only reason provided by appellant was that she had a legal right to
participate in selecting the impartial medical examiner. This does not constitute a valid reason
because, as stated above, she does not have an unqualified right to participate in the selection
process. Thus, the Board finds that the Office properly selected Dr. Berman as the impartial
medical specialist without appellant’s participation and his reports are entitled to the special
weight of an impartial medical examiner.18
The Board finds that appellant did not establish that the employee’s death was causally
related to his work-related conditions.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Act,19 the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.20 To be entitled to
a merit review of an Office decision denying or terminating a benefit, a claimant also must file
his or her application for review within one year of the date of that decision.21 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.22
16

See Irene M. Williams, 47 ECAB 619 (1996).

17

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examination, Chapter 3.500.4(b)(4)
(October 1990).
18

See Miguel A. Muniz, 54 ECAB 217 (2002) (where the Board determined that the Office properly refused
appellant’s request to participate in the selection of the impartial medical examination, finding that “assuring an
impartial evaluation” was not a valid reason to allow participation).
19

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
20

20 C.F.R. § 10.606(b)(2).

21

Id. at § 10.607(a).

22

Id. at § 10.608(b).

10

The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record23 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.24 While a reopening of a case may be predicated solely on a legal premise not
previously considered, such reopening is not required where the legal contention does not have a
reasonable color of validity.25
ANALYSIS -- ISSUE 2
Appellant did not submit any relevant and pertinent new evidence. Therefore, the issue is
whether she raised previously unconsidered, relevant legal arguments or showed the Office
erroneously applied a specific point of law.
In support of her reconsideration request, appellant, through counsel, argued that
Dr. Berman’s reports were not entitled to special weight because he did not have access to all
relevant medical records and did not provide a well-rationalized opinion.
Appellant raised identical issues in a February 15, 2005 letter. In the March 31, 2005
decision, the hearing representative addressed these issues, finding that Dr. Berman’s medical
report was well rationalized and based on a complete medical and factual background. Thus, the
Board finds that the Office properly denied appellant’s request for reconsideration on the merits,
as the arguments set forth as the basis for the request had been previously raised and adjudicated.
CONCLUSION
The Board finds that appellant did not establish that the employee’s death on
November 27, 1999 was causally related to his accepted employment injuries. Further, the
Board finds that the Office properly denied appellant’s request for further merit review pursuant
to 5 U.S.C. § 8128(a).

23

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Eugene F. Butler, 36 ECAB 393,
398 (1984).
24

D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007); Edward Matthew Diekemper, 31 ECAB
224, 225 (1979).
25

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007); John F. Critz, 44 ECAB 788,
794 (1993).

11

ORDER
IT IS HEREBY ORDERED THAT the July 11 and April 9, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 22, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

12

